Order and judgment unanimously affirmed without costs. Memorandum: Defendant’s motion for summary judgment dismissing plaintiffs complaint was properly granted. By this action, plaintiff seeks to recover from defendant, the Chairman of the Board of Marina Point Project, Inc., and a limited partner in a joint venture, for services rendered to, and upon agreement with, the corporation. Because there is no evidence of an enforceable, independent promise on the part of defendant to pay the obligation of the corporation, plaintiffs action is barred by the Statute of Frauds (see, General Obligations Law § 5-701 [a] [2]; Paul, Weiss, Rifkind, Wharton & Garrison v Westergaard, 75 NY2d 755, 756). Two personal checks signed by defendant are not sufficient to acknowledge an independent promise running from defendant to plaintiff because the checks were not payable to plaintiff. (Appeal from Order and Judgment of Supreme Court, Monroe County, Curran, J. — Summary Judgment.) Present — Denman, P. J., Boomer, Lawton, Fallon and Doerr, JJ.